Citation Nr: 0800922	
Decision Date: 01/09/08    Archive Date: 01/22/08

DOCKET NO.  03-33 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for residuals of a 
concussion.

2.  Entitlement to a rating in excess of 10 percent for 
service-connected residuals of chest shrapnel wound with 
multiple foreign bodies.  

3.  Entitlement to a compensable rating for service-connected 
residuals of shrapnel injury to the head for the period from 
October 18, 1979 to December 15, 2002.   

4.  Entitlement to a rating in excess of 10 percent for 
residuals of shrapnel injury to the head for the period from 
December 16, 2002.   

5.  Entitlement to an effective date prior to October 18, 
1979, for the grant of service connection for residuals of 
shrapnel injury to the head.


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1965 to November 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) following Board Remands of June 2005 and April 2007.  
This matter was originally on appeal from a January 2002 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Phoenix, Arizona.  

The veteran testified before the undersigned Veterans Law 
Judge at a travel board hearing in June 2007; a transcript is 
of record.  At the veteran's travel board hearing he 
submitted additional evidence that had not been reviewed by 
the RO.  The veteran has waived initial RO consideration of 
this evidence.  38 C.F.R. § 20.1304(c) (2007).  Consequently, 
the Board may proceed with the adjudication of this claim.


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claims, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained.  

2.  The competent medical evidence does not show that the 
veteran suffers from residuals of a concussion or any 
disability as a result of the retained metallic shrapnel 
fragments in his head.

3.  The competent medical evidence does not show that the 
veteran's service-connected residuals of chest shrapnel wound 
with multiple foreign bodies was the result of a through and 
through or deep penetrating injury or that it is 
characterized by any objective findings associated with a 
severe muscle disability 

4.  The competent medical evidence does not show that for the 
period from October 18, 1979 to December 15, 2002 the 
veteran's service-connected residuals of shrapnel injury to 
the head was characterized by a scar that was painful or 
tender on palpation, unstable, poorly nourished with repeated 
ulceration, or disfiguring.

5.  The competent medical evidence does not show that for the 
period from December 16, 2002 the veteran's service-connected 
residual scar of shrapnel injury to the head was 
characterized by disfigurement of the head, face or neck; 
gross distortion or asymmetry; or two or three 
characteristics of disfigurement.  

6.  There is no evidence of communication or action by the 
veteran prior to October 18, 1979 indicating intent to apply 
for service connection for any disorder of the head.  


CONCLUSIONS OF LAW

1.  Residuals of a concussion was not incurred or aggravated 
during active service.  38 U.S.C.A. §§ 1110, 1154, 5103, 
5103A (West 2002 & Supp. 2007); 38 C.F.R §§ 3.159, 3.303 
(2007).  

2.  The schedular criteria for a disability rating in excess 
of 10 percent for service-connected residuals of chest 
shrapnel wound with multiple foreign bodies have not been met 
or approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.1-4.14, 4.55, 4.56, 4.57, 4.59, Diagnostic Code 
5321 (2007).  

3.  The schedular criteria for a compensable disability 
rating for service-connected residuals of shrapnel injury to 
the head for the period from October 18, 1979 to December 15, 
2002 have not been met or approximated.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.27, 4.118, 
Diagnostic Code  7800-7804 (2002 & 2007).  

4.  The schedular criteria for a disability rating in excess 
of 10 percent for service-connected residuals of shrapnel 
injury to the head for the period from December 16, 2002 have 
not been met or approximated.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1-4.14, 4.27, 4.118, Diagnostic 
Code  7800-7804 (2002 & 2007).  

5.  The criteria for an effective date prior to October 18, 
1979 for the grant of service connection for residuals of 
shrapnel injury to the head have not been met.  38 U.S.C.A. § 
5110 (West 2002 & Supp. 2007); 38 C.F.R. § 3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 and Board Remands

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duty to notify and 
assist a claimant in developing a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).    Under the VCAA, upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the veteran and his representative, if 
any, of any information and medical or lay evidence necessary 
to substantiate the claim.  The United States Court of 
Appeals for Veterans Claims (hereinafter the Court) has held 
that these notice requirements apply to all five elements of 
a service connection claim, which include: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.159(a)-(c) (2007).  VCAA notice must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).    

The Board finds that the requirements of the VCAA have been 
met and that VA has no further duty prior to Board 
adjudication.  In correspondence dated in September 2003, the 
RO advised the veteran of what the evidence must show to 
establish entitlement to service-connected compensation 
benefits.  This included an explanation as to what the 
evidence needed to show to establish entitlement to service 
connection and for receiving an increased rating for a 
service-connected disability.  The RO also advised the 
veteran of VA's duties under the VCAA and the delegation of 
responsibility between VA and the veteran in procuring the 
evidence relevant to the claims, including which portion of 
the information and evidence necessary to substantiate the 
claims was to be provided by the veteran and which portion VA 
would attempt to obtain on behalf of the veteran.  The RO 
also essentially requested that the veteran send any evidence 
in his possession that pertained to the claim, namely by 
asking if he had any additional evidence to submit or enough 
information about his records so that VA could request them 
on his behalf.  

In correspondence dated in March 2006, the RO informed the 
veteran that when service connection is granted, a disability 
rating and effective date of the award is assigned.  The RO 
also explained how the disability rating and effective date 
are determined.  The Board finds that in issuing this letter, 
the RO has satisfied the requirements of Dingess/Hartman.

Finally, the Board also finds that the RO has satisfied VA's 
duty to assist.  The RO has obtained the veteran's service 
medical records, VA Medical Center (VAMC) treatment records, 
and all private medical records that the veteran requested.  
The veteran was also provided with VA examinations of the 
chest and head in September 2005.  By providing the veteran 
with such examinations, the RO has satisfied the portion of 
the Board's remand directing that the veteran be provided 
with such examinations.  The Appeals Management Center 
provided the veteran with a statement of the case (SOC) 
pertaining to the earlier effective date issue.  The Board 
finds that all remand directives have been satisfied.  The 
veteran has not made the RO or the Board aware of any other 
evidence relevant to his appeal and no further development is 
required to comply with the duty to assist the veteran in 
developing the facts pertinent to his claims.  Accordingly, 
the Board will proceed with appellate review.

II.  Service Connection

        Legal Criteria

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in active 
military service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 
2007); 38 C.F.R. § 3.303 (2007).  Service connection may also 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2007).  "Generally, to prove service 
connection, a claimant must submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury."  Pond v. West, 12 Vet. App. 341, 346 
(1999).  Where the determinative issue involves a medical 
diagnosis, competent medical evidence is required.  This 
burden typically cannot be met by lay testimony because lay 
persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service-connection of any disease or 
injury alleged to have incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with circumstances, conditions, or hardships of 
such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service-connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  38 U.S.C.A. § 1154(b) (2002); 38 
C.F.R. § 3.304(d) (2007).  

        Analysis

The veteran is claiming that he currently suffers from 
residuals of a concussion sustained in an explosion in 
Vietnam in July 1966.  In a written statement dated in June 
2007 and submitted at his travel board hearing, the veteran 
claimed that he lost consciousness in the explosion.  The 
veteran also stated that it was "common knowledge" that 
minor blows in the head could cause a concussion.  The 
veteran stated that records of his initial injury were 
unavailable and that VA doctors did not have the proper 
records on which to base their opinions.  

Regarding the actual injury, the veteran claimed that he was 
walking with a captured Viet Cong across a dike when either 
the Viet Cong or he tripped a booby trap or landmine.  Then, 
the veteran claimed, he lost consciousness for a few seconds.  
When he regained consciousness, he said, he had people around 
him and one of those people said "keep him awake."  The 
veteran then claimed that he lost consciousness again.  The 
veteran also contended that when regained consciousness a 
second time, he was in a helicopter.  The veteran provided 
written diagrams of the scene.

At his travel board hearing he testified that he felt if he 
were to convey to a physician how his injury actually 
occurred then a physician would determine that he did sustain 
a concussion.  The veteran asserted that VA doctors-who have 
maintained that the veteran did not sustain a concussion-did 
not have the information on how the injury occurred.  The 
veteran also asserted that his account of the injury in 
addition to the credible medical evidence showing the 
presence of metallic foreign bodies in his head was "clear 
and convincing" proof that a force of high velocity was 
inflicted on his head, capable of causing a concussion.

The veteran's in-service injury is documented by his service 
medical records.  In a narrative summary, dated in October 
1966, Dr. R.R. reported that the veteran was admitted to the 
U.S. Naval Hospital in San Diego from July 1966 to October 
1966 after sustaining injuries as a result of a booby trap 
explosion.  Dr. R.R. noted multiple open wounds over the 
veteran's entire body, which included his back, abdomen, and 
head, and both arms and legs.  The veteran also sustained an 
open left fibula fracture and partial ulnar nerve lesion 
according to the summary.  The narrative summary was negative 
for any notations regarding loss of consciousness from the 
initial injury. 

The service medical records also included a Report of Medical 
Board, dated in May 1967, which summarized the veteran's in-
service injury and subsequent treatment.  According to the 
report, the veteran was re-admitted to the U.S. Naval 
Hospital in January 1967.  According to the report, positive 
physical findings upon admission in January 1967 were limited 
to right upper extremity and left lower extremity.  X-rays of 
the chest, however, revealed multiple metallic densities in 
the soft tissues.  The diagnoses in May 1967 included 
shrapnel wound, left arm; ulnar nerve palsy; and peroneal 
nerve palsy.  The veteran was awarded a Purple Heart Medal as 
a result of this injury.  Based on the foregoing, the Board 
finds that the veteran unquestionably engaged in combat with 
the enemy and is entitled to the presumption found in section 
1154(b).  

The veteran has been provided with two VA examinations to 
determine the extent of any residuals of a head injury 
incurred as a result of the explosion.  In a report of the 
first VA examination, which was dated in December 2002, Dr. 
E.E. stated that the veteran complained of headaches since 
his in-service injury in 1966.  Dr. E.E. found the following 
on examination.  The veteran had mild tenderness over the 
temporalis muscle.  There was full range of motion in the 
neck and no cranial bruits heard.  No defects or shrapnel 
could be palpated.  Pupils were 5 millimeters and sluggishly 
reactive.  Fields were full and discs were flat.  Extraocular 
movements were full without nystagmus, facial sensation was 
normal, and hearing was intact.  The uvula and palate were 
elevated to midline and the tongue protruded to the midline.  
Motor sensory testing, coordination, station and gait were 
entirely within normal limits.  Reflexes were trace in upper 
and lower extremities.  

Dr. E.E. concluded that the veteran's reported history did 
not coincide with what was reviewed in his claims file.  
There was no mention of headaches until 1989, Dr. E.E. said, 
and it was unlikely that his headache condition was related 
to the shrapnel injury in 1966, particularly because there 
was no loss of consciousness.

In another VA examination report, dated in September 2005, 
Dr. S.D. discussed the veteran's pertinent history as found 
in his claims file, including the in-service injury and 
numerous episodes of post-service treatment and evaluations 
for residuals of that injury.  Regarding the veteran's 
subjective complaints, Dr. S.D. noted pain at least three 
times per week in different locations of the head.  The 
veteran also reported that these headaches had existed since 
1967, but Dr. S.D. noted that his VA records did not confirm 
that.  Specifically, Dr. S.D. cited the veteran's service 
medical records and VA examination reports dated in September 
1971 and October 1979 as being absent for complaints of 
headaches.

On examination, Dr. S.D. found the following.  Cranial nerves 
were intact.  Motor strength was +5/5 throughout except for a 
slight decrease in the left leg.  Sensory examination 
revealed slight decreased sensation in the ulnar distribution 
on the right as well as the left peroneal distribution.  Deep 
tendon reflexes were 2+ bilaterally in both the upper and 
lower extremities throughout.  A previous computed tomography 
(CT) scan showed no evidence of intracranial pathology; 
however, there was evidence of shrapnel retained in the 
scalp.  

Dr. S.D. concluded that there was no evidence of neurologic 
dysfunction and that it was not at likely as not that the 
veteran's headache was in any way connected with a residual 
of a remote concussion.  Dr. S.D. explained that the 
veteran's service medical records showed that the veteran 
suffered from shrapnel wounds and ulnar and peroneal 
neuropathies, but there was no evidence of a head injury.  In 
addition, Dr. S.D. stated, there was no documentation of loss 
of consciousness in the service medical records.  Dr. S.D. 
also stated that because there was no ongoing chronologic 
complaint of headache from the time of the injury until 1989, 
it was impossible to link the shrapnel wound of the head with 
any kind of headache disorder.  In addition, Dr. S.D. stated, 
x-ray evidence from as far back as 1979 showing no 
intracranial pathology would also rule out any possibility 
that the veteran suffered from any intracranial damage.  

The Board has reviewed all the evidence of record but finds 
no basis to grant service connection for residuals of a 
concussion.  Although the veteran is entitled to the 
presumption of service connection for combat veterans, this 
presumption is rebutted by clear and convincing evidence to 
the contrary.  First, the Board does not find the veteran's 
account regarding loss of consciousness and sustaining head 
trauma to be credible.  The service medical records, while 
noting multiple fragment wounds over the entire body 
including the head, include no specific complaints or 
findings with respect to a head injury.  The Board also finds 
significant that more than two decades passed before any 
complaints of headaches were documented.  The earliest record 
of complaints of headaches is found in a VA examination 
report, dated in April 1995.  In that report, Dr. R.L. stated 
that the veteran told him he started having severe headaches 
in 1989 and that he had a CT scan at the Gallup Indian 
Medical Center in 1991.  The medical records failed to 
document complaints of headaches at any time prior to this.

Second, the Board finds that the medical evidence clearly and 
convincingly shows that the veteran does not currently suffer 
from residuals of a head injury.  Both VA examination reports 
were negative and neither examiner provided any basis for 
finding a nexus between the claimed disability and the in-
service injury.  Moreover, the medical evidence is credible 
and thus, highly probative.  The information on which both VA 
examiners based their opinions is corroborated by the 
veteran's claims file; namely, that there was a lack of 
contemporaneous evidence that the veteran sustained 
intracranial damage at the time of the in-service injury and 
that there was no evidence that the veteran complained of 
headaches prior to 1989.  

It is also notable that the April 1995 examination report 
also weighs against the veteran's claim.  Although 
determining whether the veteran suffered from residuals of 
in-service head trauma was not the purpose of that 
examination, it is noteworthy that Dr. R.L. concluded that he 
did not feel that the veteran's headaches were related to the 
shrapnel injury.  The veteran told Dr. R.L. that the CT scan 
revealed several small pieces of shrapnel in his head; Dr. 
R.L. determined that this apparently was in the left 
occipital area.  Dr. R.L. concluded that the relationship 
between the retained shrapnel fragments and the veteran's 
headaches was "questionable."  Instead Dr. R.L. suspected 
stress as an etiology, citing the veteran's intense 
personality.  Thus, the April 1995 examination report is 
additional evidence weighing against the veteran's claim.  

Regarding the veteran's allegation that he has residuals of a 
concussion, this is based on his own diagnosis.  However, as 
a lay person, he has no professional expertise.  The 
appellant is competent to give evidence about what he 
experienced; for example, he is competent to report that he 
had certain injuries during service or that he experienced 
certain symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 
(1994).  As a layperson, however, he is not competent to 
diagnose any medical disorder or render an opinion as to the 
cause or etiology of any current disorder because he does not 
have the requisite medical expertise.  See, e.g., See Routen 
v. Brown, 10 Vet. App. 183, 186 (1997); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  Whether a nexus 
exists between the veteran's in-service injury and his 
currently complained of headaches is a determination 
requiring medical competence.  The veteran's opinion 
regarding this issue is entitled to no probative weight.

III.  Increased Ratings

        Shrapnel Wound to Chest 

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2007); 38 C.F.R. § 4.1 
(2007).  When the initial evaluation is at issue, the Board 
must assess the entire period since the original claim was 
filed to ensure that consideration is given to the 
possibility of staged ratings; that is, separate ratings for 
separate periods since the date the original claim was filed.  
See Fenderson v. West, 12 Vet. App. 119 (1999).  Individual 
disabilities are assigned separate diagnostic codes.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; otherwise 
the lower evaluation will be assigned.  38 C.F.R. § 4.7 
(2007).  All benefit of the doubt will be resolved in the 
veteran's favor.  38 C.F.R. § 4.3 (2007).

The veteran's residuals from multiple shell fragment wound 
scars to the chest is currently evaluated as 10 percent 
disabling pursuant to Diagnostic Code 5321.  Diagnostic Code 
5321 is applicable to disabilities of muscle group XXI.  38 
C.F.R. § 4.73, Diagnostic Code 5321 (2007).  

The functions of muscle Group XXI include respiration.  Id.  
These muscles include the thoracic muscle group.  Id.  For 
disabilities of this muscle group, a 20 percent rating is 
warranted for severe or moderately severe disability.  Id.

A muscle injury rating will not be combined with a peripheral 
nerve paralysis rating of the same body part, unless the 
injuries affect entirely different functions.  38 C.F.R. § 
4.55(a) (2007).  

Under VA regulations, the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination, and uncertainty of movement.  38 C.F.R. § 
4.56(c) (2007).  

A moderately severe disability of muscles requires a record 
of evidence showing through and through or deep penetrating 
wound by small high velocity missile or large low-velocity 
missile, with debridement, prolonged infection, or sloughing 
of soft parts, and intermuscular scarring.  38 C.F.R. § 
4.56(d)(3)(i) (2007).  There would also be a record of 
hospitalization for a prolonged period for treatment of a 
wound and a record of consistent complaint of cardinal signs 
and symptoms of muscle disability and if present, evidence of 
inability to keep up with work requirements.  38 C.F.R. § 
4.56(d)(3)(ii) (2007).  Objective findings would include 
entrance and (if present) exit scars indicating track of 
missile through one or more muscle groups.  38 C.F.R. § 
4.56(d)(3)(iii) (2007).  Indications on palpation of loss of 
deep fascia, muscle substance, or normal firm resistance of 
muscles compared with sound side.  Id.  Tests of strength and 
endurance compared with sound side demonstrate positive 
evidence of impairment.  Id.  

The type of injury associated with a severe muscle disability 
would be a through and through or deep penetrating wound due 
to a high-velocity missile, or large or multiple low velocity 
missiles, or with shattering bone fracture or open comminuted 
fracture with extensive debridement, prolonged infection, or 
sloughing of soft parts, intermuscular binding and scarring.  
38 C.F.R. § 4.56(d)(4)(i) (2007).  A severe disability of 
muscles requires a showing of cardinal signs and symptoms of 
muscle disability worse than those shown for moderately 
severe muscle injuries, and if present, evidence of inability 
to keep up with work requirements.  38 C.F.R. 
§ 4.56(d)(4)(ii) (2007).  Objective findings associated with 
a severe muscle disability include ragged, depressed and 
adherent scars indicating wide damage to muscle groups in 
missile track.  Palpation shows loss of deep fascia or muscle 
substance, or soft flabby muscles in wound area.  Muscles 
swell and harden abnormally in contraction.  Tests of 
strength, endurance, or coordinate movements compared with 
the corresponding muscles of the uninjured side indicate 
severe impairment of function.  38 C.F.R. § 4.56(d)(4)(iii) 
(2007).  

Other signs of severe muscle disability may include: (A) X-
ray evidence of minute multiple scattered foreign bodies 
indicating intermuscular trauma and explosive effect of the 
missile.  (B) Adhesion of scar to one of the long bones, 
scapula, pelvic bones, sacrum or vertebrae, with epithelial 
sealing over the bone rather than true skin covering in an 
area where bone is normally protected by muscle.  (C) 
Diminished muscle excitability to pulsed electrical current 
in electrodiagnostic tests.  (D) Visible or measurable 
atrophy.  (E) Adaptive contraction of an opposing group of 
muscles.  (F) Atrophy of muscle groups not in the track of 
the missile, particularly of the trapezius and serratus in 
wounds of the shoulder girdle.  (G) Induration or atrophy of 
an entire muscle following simple piercing by a projectile.  
Id.   

The veteran's contentions regarding his shrapnel wound to the 
chest are summarized in a written statement dated in June 
2007 and his travel board hearing testimony.  In the written 
statement, which was received from the veteran at his travel 
board hearing, he claimed that he was entitled to a rating in 
excess of 10 percent for his service-connected residuals of 
shrapnel wound to the chest because the damages incurred as a 
result of this injury were irreparable.  The veteran also 
claimed that the presence of metallic foreign bodies could 
lead to other disease at any time.  The veteran expressed his 
opinion that both of his lungs sustained damage as a result 
of the injury.

At his travel board hearing in June 2007, the veteran 
reiterated much of same information contained in his written 
statement.  Specifically, the veteran claimed that he had 
multiple bodies in the soft tissues of his chest and metallic 
foreign bodies in both lungs.  The veteran asserted that this 
was an irreparable and lifelong injury and VA offered no 
means of removing the foreign metallic bodies.  The veteran 
also testified that his records from Fort Defiance Hospital 
and Gallup Indian Hospital showed that he complained of chest 
problems, which were considered to be muscular spasm, treated 
with Valium.  The veteran asserted that he should be granted 
a higher evaluation for damages to his skin, soft tissues, 
muscles, and both lungs.  

The Board has reviewed the competent medical evidence, but 
does not find that it supports a 20 percent rating for the 
veteran's disability of muscle group XXI because the criteria 
for neither a severe nor a moderately severe disability have 
been shown.  

The initial injury is documented in the veteran's service 
medical records, which included a narrative summary, dated in 
October 1966.  In the summary, Dr. R.R. reported that the 
veteran was admitted to the U.S. Naval Hospital in San Diego 
from July 1966 to October 1966 after sustaining injuries as a 
result of a booby trap explosion.  Dr. R.R. noted multiple 
open wounds over the veteran's entire body, which included 
both arms and legs, back, abdomen, and head.  The veteran 
also sustained an open left fibula fracture and partial ulnar 
nerve lesion.   

The service medical records also included a Report of Medical 
Board, dated in May 1967, which summarized the veteran's in-
service injury and subsequent treatment.  According to the 
report, the veteran was re-admitted the U.S. Naval Hospital 
in January 1967.  According to the report, positive physical 
findings upon admission in January 1967 were limited to right 
upper extremity and left lower extremity.  X-rays of the 
chest, however, revealed multiple metallic densities in the 
soft tissues.  The diagnoses in May 1967 included shrapnel 
wound, left arm; ulnar nerve palsy; and peroneal nerve palsy.

After his discharge, the veteran's injuries were evaluated at 
the Phoenix, Arizona VAMC.  In a VA radiology report, dated 
in September 1968, it was reported that a chest x-ray 
revealed the presence of a number of metallic foreign bodies 
in both lungs.  In an accompanying orthopedic examination 
report, Dr. B.S. noted small scars in the left flank area and 
the presence of retained multiple foreign bodies in the 
lungs, but no other related findings or complaints.

The veteran also underwent VA examinations In December 2002 
and September 2005 for the purpose of evaluating the severity 
of residuals associated with his shrapnel injury to the 
chest.  In a December 2002 VA orthopedic examination report 
the VA examiner noted 3 well healed scars and the presence of 
retained shrapnel as shown by x-ray.  In an accompanying VA 
radiology report, dated in December 2002, Dr. M.J. confirmed 
the presence of metallic shrapnel fragments in the soft 
tissues of the back, left lung base, and liver.

In the September 2005 VA examination report, Dr. S.D. 
discussed the veteran's pertinent history as found in the 
claims file.  Dr. S.D. noted that the veteran had no current 
complaints regarding the chest wall such as difficulty with 
shortness of breath or limitation of motion.  On examination, 
Dr. S.D. detected 4 scars on the chest wall.  These scars, 
according to Dr. S.D., were all superficial and stable.  Dr. 
S.D. specifically noted that there was no evidence of muscle 
group injury.  Dr. S.D. noted that x-rays showed a possible 
piece of shrapnel in the liver, but that liver function 
testing has not been abnormal.  There was also no clear 
evidence of retained fragments in the lung, but rather in the 
left chest wall.  Dr. S.D. concluded that the shrapnel wound 
injuries of the chest have resulted only in superficial 
scarring and that it was not as likely as not that there was 
any underlying structural damage as residual.   

Based on this medical evidence, the Board does not find that 
a 20 percent rating is warranted for service-connected 
residuals of chest shrapnel wound with multiple foreign 
bodies.  Although the service medical records showed that the 
veteran was hospitalized immediately following his in-service 
injury, the service medical records showed that his primary 
complaints were related to his arms and legs and with the 
exception of the presence of retained foreign bodies, 
examination findings were negative for further chest injury.  

More relevant than the nature of the initial injury itself, 
however, is that current examination findings failed to show 
evidence of a moderately severe disability.  For example, 
there is no evidence of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared with 
sound side.  38 C.F.R. § 4.56(d)(3)(i) (2007).  To the 
contrary, the medical evidence shows absolutely no residual 
muscle disability to muscle group XXI as a result of this 
injury.  

In the absence of any medical evidence that the veteran 
currently suffers from a moderately severe muscle disability 
to muscle group XXI, it necessarily follows that he does not 
suffer a severe muscle disability either, which requires a 
showing of cardinal signs and symptoms of muscle disability 
worse than those shown for moderately severe muscle injuries.  
38 C.F.R. § 4.56(d)(4)(ii) (2007).  The competent medical 
evidence is entirely negative for any objective findings 
associated with a severe muscle disability (i.e. ragged, 
depressed and adherent scars; loss of deep fascia or muscle 
substance or soft flabby muscles in wound area; muscles swell 
and harden abnormally in contraction; tests of strength, 
endurance, or coordinate movements compared with the 
corresponding muscles of the uninjured) 38 C.F.R. § 
4.56(d)(4)(iii) (2007).  

The Board has also considered the veteran's statements 
regarding his treatment for chest pain and shortness of 
breath at Fort Defiance Hospital and Gallup Indian Hospital, 
but does not find that these records show the veteran's 
injury to muscle group XXI to be moderately severe.  Although 
records from Fort Defiance Hospital reflect complaints of 
chest pain and shortness of breath, in none of these records 
did a healthcare provider relate any such symptoms to the 
veteran's shrapnel injuries.  Instead, in a progress note 
dated in February 1984, an examining physician related the 
veteran's complaints to anxiety.  These records are entirely 
negative for any medical findings of a moderately severe or 
severe muscle disability pertaining to the veteran's chest 
wound.

        Shrapnel Wound to Head

The veteran's service-connected residuals of shrapnel injury 
to the head is currently evaluated as a scar pursuant to 
Diagnostic Code 7800-7804.  Hyphenated diagnostic codes are 
used when a rating under one diagnostic code requires use of 
an additional diagnostic code to identify the basis for the 
evaluation assigned.  38 C.F.R. § 4.27 (2007).  

The rating criteria for evaluating skin disorders were 
changed, effective August 30, 2002.  Amendment to Part 4, 
Schedule for Rating Disabilities, 67 Fed. Reg. 49,590-49,599 
(July 31, 2002) (codified at 38 C.F.R. § 4.118, Diagnostic 
Codes 7800-7833 (2003)) [Amendment to Part 4].  When the 
regulations concerning entitlement to a higher rating are 
changed during the course of an appeal, the veteran is 
entitled to a resolution of his or her claim under the 
criteria that are more to his or her advantage.  VAOPGCPREC 
3-00.  The old criteria may be applied for the full period of 
the appeal.  The new rating criteria, however, may only be 
applied for the period of time after their effective date.  
Id.  

The veteran's service-connected scar is currently rated as 10 
percent disabling under the old Diagnostic Code 7800-7804 for 
the period beginning December 16, 2002.  38 C.F.R. § 4.118, 
Diagnostic Code 7804 (2002).  For the period prior to 
December 16, 2002, the veteran's scar is rated as non-
compensable.  

Under the old criteria, Diagnostic Code 7804 provides for a 
10 percent rating for scars that are superficial and painful 
on objective demonstration.  38 C.F.R. § 4.118, Diagnostic 
Code 7804 (2002).  A 10 percent rating is the highest 
available under that code.  

Under the old rating criteria, Diagnostic Code 7803 provides 
for a 10 percent rating for scars that are superficial, 
poorly nourished, with repeated ulceration.  38 C.F.R. 
§ 4.118, Diagnostic Code 7804 (2002).  This is the highest 
rating available under the old Diagnostic Code 7804.  

Under the old rating criteria, Diagnostic Code 7800 provides 
for a 30 percent rating for severe, disfiguring scars of the 
head, face or neck, especially if producing a marked and 
unsightly deformity of eyelids, lips, or auricles.  38 C.F.R. 
§ 4.118, Diagnostic Code 7800 (2002).  A 10 percent rating is 
warranted for a moderate, disfiguring scar of the head, face, 
or neck.  A Note to that code provides that when in addition 
to tissue loss and cicatrization there is marked 
discoloration, color contrast, or the like, the 30 percent 
rating may be increased to 50 percent, and the 10 percent to 
30 percent.  Id.  

Under the revised criteria, Diagnostic Code 7804 provides for 
a 10 percent rating for scars that are superficial and 
painful on examination.  38 C.F.R. § 4.118, Diagnostic Code 
7804 (2007).  A Note to that code defines a superficial scar 
as one not associated with underlying soft tissue damage.  
Id.  A 10 percent rating is the highest available under that 
code.  

Under Diagnostic Code 7803, scars that are superficial and 
unstable warrant a 10 percent rating.  38 C.F.R. § 4.118, 
Diagnostic Code 7803 (2007).  An unstable scar is one where, 
for any reason, there is frequent loss of covering of skin 
over the scar.  Id.  

Under the revised criteria, only Diagnostic Code 7800 
provides for a rating higher than 10 percent for scars of the 
head, face, or neck.  38 C.F.R. § 4.118, Diagnostic Code 7800 
(2007).  Under the revised Diagnostic Code 7800, a 30 percent 
rating is warranted for disfigurement of the head, face, or 
neck with visible or palpable tissue loss and either gross 
distortion or asymmetry of one feature or paired set of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or; with two or three 
characteristics of disfigurement.  Id.  

The 8 characteristics of disfigurement for purposes of 
evaluation under § 4.118 are:
	Scar 5 or more inches (13 or more centimeters) in 
length;
	Scar at least one-quarter inch (0.6 centimeters) wide at 
the widest part;
	Surface contour of scar elevated or depressed on 
palpation;
	Scar adherent to underlying tissue;
Skin hypo-or hyper-pigmented in an area exceeding six 
square inches (39 square centimeters);
Skin texture abnormal (irregular, atrophic, shiny, 
scaly, etc.) in an area exceeding six square inches (39 
square centimeters); 
Underlying soft tissue missing in an area exceeding six 
square inches (39 square centimeters);
Skin indurated and inflexible in an area exceeding six 
square inches (39 square centimeters).

At his travel board hearing in June 2007, the veteran claimed 
that he was entitled to a higher rating for his service-
connected residuals of shrapnel injury to the head for both 
the period prior to December 15, 2002 and beginning December 
16, 2002.  The veteran explained that because he retained 
metal in his skull he was unable to undergo magnetic 
resonance imaging (MRI) testing because of the potential 
harm.  The veteran seemed to allege that because he was 
unable to undergo MRI testing that he suffered additional 
disability.  The veteran also stated that the metal fragments 
were disfiguring and caused excruciating pain and discomfort.  

The veteran also supported his claim with a written statement 
submitted at his travel board hearing.  In that statement the 
veteran claimed that because he had been granted a 10 percent 
rating, the review officer necessarily determined that he had 
moderate disfigurement of the face or head.    

Upon reviewing the medical evidence, the Board finds that it 
fails to show that the veteran's service-connected scar 
warrants a compensable rating for the period from October 18, 
1979 to December 15, 2002 under either the old or the new 
criteria.  The competent medical evidence also fails to show 
that the veteran's service-connected scar warrants a 30 
percent rating under either the old or the revised criteria 
for the period beginning December 16, 2002.  

For the period prior to December 15, 2002, the medical 
evidence pertaining to the veteran's scars is found in a VA 
examination report, dated in October 1979, and a VA 
examination report, dated in September 1995.  In the October 
1979 VA examination report, the examiner noted shrapnel 
imbedded in occipital scalp.  In the September 1995 report, 
Dr. R.L. noted the presence of 18 scars, none of which were 
on the veteran's head.  In neither of these reports did 
examiners note any objective findings related to the retained 
shrapnel in the veteran's head that would warrant a 
compensable rating.

As relevant to the period beginning December 16, 2002, the 
medical evidence pertaining to the veteran's service-
connected scar on the head consisted of 2 VA examination 
reports.  In the first of these, which was dated in December 
2002, Dr. S.K. reported that physical examination revealed a 
slight prominence of the posterior left scalp that was tender 
to palpation.  Dr. S.K. noted that it was not viewable due to 
veteran's hairline.  

In a VA cranial nerves examination report, dated in September 
2005, Dr. S.D. stated that the veteran reported tenderness in 
the right posterior part of the scalp where he thought there 
was some shrapnel, but the veteran was unable to palpate the 
shrapnel.  Dr. S.D. noted that x-rays from December 2002 
showed metallic shrapnel fragment, posteriorly on the left, 
near the occiput.  The VA examination report was negative for 
any abnormalities related to the scar.

The Board finds no basis to grant a rating in excess of 10 
percent for any period beginning December 16, 2002, under 
either the old or the new criteria.  The only abnormality 
detected on examination at any time beginning December 16, 
2002 was tenderness on palpation of a slight prominence of 
the posterior left scalp that was noted in the VA examination 
report of that date.  This was the only criterion on which 
the current 10 percent rating was based and there has been no 
finding that the veteran's service-connected scar is 
characteristic of moderate disfigurement of the head or neck 
as he claimed.  See 38 C.F.R. § 4.118, Diagnostic Code 7800 
(2002).  

The competent medical evidence also failed to show that the 
scar is severe, disfiguring, and productive of marked an 
unsightly deformity eyelids, lips, or auricles.  38 C.F.R. § 
4.118, Diagnostic Code 7800 (2002).  To the contrary, the 
veteran's scar was not even visible on examination because it 
is covered by his hair.

Regarding the revised criteria, the Board finds no basis for 
a 30 percent rating.  Notably, as explained above, the 
competent medical evidence is absent for any of the 
characteristics of disfigurement, gross distortion, or 
asymmetry.  Moreover, there is no evidence of visible or 
palpable tissue loss.
        
        Essentials of Evaluative Rating

Lastly, the Board notes that there is no evidence of record 
that the veteran's service-connected residuals of chest and 
head shrapnel wounds cause marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation), or necessitated any frequent period of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  Moreover the 
veteran has not raised such an issue.  The Board emphasizes 
that the percentage ratings assigned by the VA Schedule for 
Rating Disabilities represent the average impairment in 
earning capacity resulting from a service-connected 
disability.  38 C.F.R. § 4.1 (2007).  In the instant case, to 
the extent that the veteran's service-connected residuals of 
chest and head shrapnel wounds interfere with his 
employability, the currently assigned rating adequately 
contemplates such interference, and there is no evidentiary 
basis in the record for a higher rating on an extraschedular 
basis.  Hence, the Board is not required to remand this 
matter to the RO for the procedural actions outlined in 38 
C.F.R. § 3.321(b)(1) (2007) for assignment of an 
extraschedular evaluation.  Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996).



IV.  Earlier Effective Date

        Legal Criteria

The effective date for an award of service connection and 
disability compensation, based on an original claim, is the 
day following the date of discharge or the date entitlement 
arose if the claim is received within one year from such 
discharge; otherwise, the date of receipt of the claim or the 
date entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(a),(b) (2002); 38 C.F.R. § 3.400(b)(2) (2007).  

A "claim" is defined broadly to include a formal or 
informal communication in writing requesting a determination 
of entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p) (2007).  Any communication or 
action indicating an intent to apply for VA benefits may be 
considered an informal claim.  38 C.F.R. § 3.155 (2007).  
Under 38 C.F.R. § 3.155(a), a communication or action by a 
claimant, indicating intent to apply for one or more benefits 
under the laws administered by VA, may be considered an 
informal claim.  But such an informal claim must identify the 
benefit sought - VA's duty to adjudicate all claims 
reasonably raised does not require VA to anticipate a claim 
for a particular benefit 
where no intention to raise it was expressed.  38 C.F.R. § 
3.155; Brannon v. West, 12 Vet. App. 32, 35 (1998).  See 
Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995) (holding 
that, while the Board must interpret a veteran's submissions 
broadly, the Board is not required to conjure up issues that 
were not raised by the veteran).  

        Analysis

The veteran is claiming entitlement to an effective date 
prior to October 18, 1979, for the grant of service 
connection for residuals of shrapnel injury to the head, but 
has provided no reasons why he is entitled to an earlier 
effective date.  In his travel board hearing testimony and 
written statements he submitted, he has failed to identify 
anything in the record received prior to October 18, 1979 
that could be construed as a claim.

Prior to October 18, 1979, the record shows that the veteran 
submitted several letters and statements in dispute of a 
rating reduction for his service-connected disabilities.  The 
veteran also submitted a service connection claim for 
diabetes.  In none of these documents did the veteran 
reference any complaints related to shrapnel in his head, 
such as discomfort or headaches.  There is no evidence of 
communication or action by the veteran prior to October 18, 
1979 indicating an intent to apply for service connection for 
any disorder of the head and thus, no evidence that the 
veteran filed a claim for service connection for residuals of 
shrapnel injury to the head at that time.  


ORDER

1.  Service connection for residuals of a concussion is 
denied.

2.  An increased rating for service-connected residuals of 
chest shrapnel wound with multiple foreign bodies, currently 
evaluated as 10 percent disabling, is denied.

3.  A compensable rating for service-connected residuals of 
shrapnel injury to the head for the period from October 18, 
1979 to December 15, 2002 is denied.

4.  A rating in excess of 10 percent for service-connected 
residuals of shrapnel injury to the head for the period from 
December 16, 2002 is denied.

5.  An effective date prior to October 18, 1979 for the grant 
of service connection for residuals of shrapnel injury to the 
head is denied.


____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


